Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the claimed invention wherein a separate camera and a separate sensor as used to calculate the number of commodities removed from a shelf. The identification of the commodity by a camera to determine its thickness is initially done; the detection of the distance change is completed by the sensor; each of this information is utilized in determining the number of commodities removed (currently present, change in, etc.) based upon the change in distance and the thickness. The prior art search, as recorded, did not yield the claims as presented in which the first step is to identify the commodity to determine the thickness of it, and to then utilize a secondary sensor to determine the number of commodities with respect to the findings of the first sensor. Prior art document US 2019/0172039 A1, see 0006, teaches a shelf product recognition for constantly imaging a state of a shelf in the shop, comparing captured images before and after an object is taken out from the shelf, however, this is different from the utilization of the two sensors to see how many products were removed. Prior art document US 2020/0202177 A1, see 0322, teaches the product, the distance measurement is indicative to the number of products in the lane or bin, and the change in distance is indicative to the change in quantity. Further, the prior art document, see 0020, teaches the recognition of the items from changes across image sets. This is however different from the utilization of an initial image to determine the product to retrieve the thickness, and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661